      Case 1:20-cv-04606-SCJ-LTW Document 24 Filed 07/29/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 McClennon Duncan
     Karlton Ghant,
                                           CIVIL FILE ACTION NO#
        Plaintiff
                                           1:20-CV-04606-SCJ-LTW
v.
CITY OF FAIRBURN
      Defendant                          JURY TRIAL DEMANDED




         MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR
                         PLAINTIFFS


      Attorney Tamika Sykes of Sykes Law LLC (Counsel) pursuant to LR

83.1(E), NDGa, files this Motion to Withdraw as Counsel of Record for

Plaintiffs McClennon Duncan and Karlton Ghant (Plaintiffs). Counsel has

attached as Exhibit A, the Notice of Intent to File Motion to Withdraw as

Counsel. Plaintiffs have been notified of Counsel Motion to Withdraw on

July 7, 2021. Exhibit A, the Notice of Intent to File Motion Withdraw As

Counsel which was served on Plaintiffs at Plaintiffs last known address and

through secure client portal ,and in pertinent part states:

                                  Page 1 of 4
Case 1:20-cv-04606-SCJ-LTW Document 24 Filed 07/29/21 Page 2 of 6




1) Tamika Sykes wishes to withdraw;

2) Sykes Law LLC wishes to withdraw;

3) This Court retains jurisdiction of the action;

4) That Plaintiff has the burden of keeping the Court informed

   respecting where notices, pleadings, or other papers may be served;

5) That Plaintiff has the obligation to prepare for trial or hire other

   counsel to prepare for trial when the trial date has been set;

6) That if Plaintiff fails or refuses to meet these burdens, Plaintiff may

   suffer adverse consequences, including, in criminal cases, bond

   forfeiture and arrest;

7) That the dates of any scheduled proceedings, including trial, and

   that holding of such proceedings will not be affected by the

   withdrawal of Counsel;

8) That service of notices may be made upon Plaintiff at Plaintiff's last

   known address) as follows:

   McClennon Duncan - mackduncan1879@yahoo.com; 609 A College St.
   Carrollton, GA 30117
   Karlton Ghant-karltonghant@gmail.com; PO Box 35 McDonough, GA 30253

9) Plaintiffs have 14 days from the date of this Notice to notify the Court or

   Counsel of any objection to Counsel's withdrawal that Plaintiffs may have.



                             Page 2 of 4
     Case 1:20-cv-04606-SCJ-LTW Document 24 Filed 07/29/21 Page 3 of 6




     10)   Plaintiffs have been informed that the Clerk of the Northern

        District of Georgia, Atlanta Division, where Plaintiff’s case is

        pending may be contacted through the following information:


                          Clerk Kevin P. Weimer
                    Richard B. Russell Federal Building
                   and Courthouse 75 Spring Street, SW
                          2211 U.S. Courthouse
                         Atlanta, GA 30303-3361
                              (404) 215-1655


     11)   Counsel for Defendant may be contacted through

        the following information:

        Brenton S. Bean and Travis M. Cashbaugh
        Freeman Mathis & Gary, LLP
        100 Galleria Parkway | Suite 1600 |
        Atlanta, GA 30339-5948
        bbean@fmglaw.com
        tcashbaugh@fmglaw.com


      Therefore, Attorney Tamika Sykes of Sykes Law LLC respectfully request

this court to grant this Motion to Withdraw As Counsel for Plaintiff.

Respectfully submitted this 29th day of July, 2021.




                                           ___/s/ Tamika Sykes_____________,
                                          Tamika Sykes, Ga Bar #141617


                                  Page 3 of 4
     Case 1:20-cv-04606-SCJ-LTW Document 24 Filed 07/29/21 Page 4 of 6




                       CERTIFICATE OF SERVICE
      I hereby certify that I have served the foregoing MOTION TO

WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFFS on Plaintiffs

and Defendant’s counsel through e-service notification from this Court’s

electronic court filing system-CM/ECF; electronic mail, via client portal,

and/or last known address.




Respectfully submitted this 29th day of July, 2021.


                                           /s/ Tamika Sykes            ,
                                           Tamika Sykes, Ga Bar #141617
                                           tamikasykes@sykeslawllc.com




400 West Peachtree St. NW
Suite #4-532
Atlanta, Ga 30308
(404) 870-8414-Office

                                  Page 4 of 4
       Case 1:20-cv-04606-SCJ-LTW Document 24 Filed 07/29/21 Page 5 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 McClennon Duncan
     Karlton Ghant,,                         CIVIL FILE ACTION NO#
          Plaintiff                          1:20-CV-04606-SCJ-LTW
v.
CITY OF FAIRBURN
        Defendant                          JURY TRIAL DEMANDED




       NOTICE OF INTENT TO FILE MOTION TO WITHDRAW AS
                     COUNSEL FOR PLAINTIFFS
        In accordance with LR 83.1(E), NDGa, Tamika Sykes of Sykes Law

LLC (Counsel) serves this notice of intent to seek permission to withdraw her

representation as Counsel of record for McClennon Duncan and Karlton Ghant

(Plaintiffs) in this matter. Please be advised of the following:


     1. That Attorney Tamika Sykes wishes to withdraw;

     2. That the Court retains jurisdiction of the action;

     3. That Plaintiffs have the burden of keeping the Court informed

        respecting where notices, pleadings or other papers may be served;



                                    EXHIBIT A
     Case 1:20-cv-04606-SCJ-LTW Document 24 Filed 07/29/21 Page 6 of 6




   4. That Plaintiffs have the obligation to prepare for trial or hire

      other counsel to prepare for trial when the trial date has been set;

   5. That if Plaintiffs fail or refuse to meet these burdens Plaintiff may

      suffer adverse consequences, including, in criminal cases, bond

      forfeiture and arrest;

   6. That the dates of any scheduled proceedings, including trial, and that

      holding of such proceedings will not be affected by the withdrawal of

      Counsel;

   7. That service of notices may be made upon Plaintiffs at Plaintiffs'

      last known address) as follows:
     McClennon Duncan - mackduncan1879@yahoo.com; 609 A College St. Carrollton, GA 30117;
     Karlton Ghant-karltonghant@gmail.com; PO Box 35 McDonough, GA 30253


   8. Plaintiffs have 14 days from the date of this Notice to notify the Court

      or Counsel of any objection to Counsel's withdrawal that Plaintiff may

      have.


Respectfully submitted this 29th day of July, 2021.


                                                                 ________________,
                                               Tamika Sykes, Ga Bar #141617




                                     EXHIBIT A
